In my opinion the clause "But in event of any mineral, oil or gas being found in the bounds of the land we are to share the profits equally" excepted from the deed and *Page 619 
retained in the grantor one-half of the minerals, oil and gas in place. My reasons are these:
1. As stated in the majority opinion, it is settled in Mississippi that the surface and the minerals thereunder, including oil and gas, may be separately and concurrently owned. Moss v. Jourdan, 129 Miss. 598, 92 So. 689; Stern v. Great Southern Land Co., 148 Miss. 649, 114 So. 739; Stokely v. State ex rel. Knox, Attorney General, 149 Miss. 435, 115 So. 563; Liverpool  London  Globe Ins. Co. v. Delaney, 190 Miss. 404,200 So. 440; Pace v. State, 191 Miss. 780, 4 So. 2d 270; Wight v. Ingram-Day Lbr. Co., 195 Miss. 823, 17 So. 2d 196; Koenig v. Calcote, 199 Miss. 435, 25 So. 2d 763.
2. For a long time it has been settled in the law of real property that a conveyance of the profits of land is a conveyance of the land itself, "for what is the land but the profits thereof?" Coke, Lyttleton, 4(b) and (c). Hundreds of cases and texts might be cited to support that principle. I will refer to only a few of them.
In Weakland et al. v. Cunningham et al., 7 A. 148, 3 Sad., Pa., 519, the Court held that "The following reservation in a deed: `Excepting the profits of one-half of all the stone coal, and of all other kinds of mineral, which may be discovered at any time hereafter,' — is a reservation of the corpus of all such coal and mineral in place."
Caldwell v. Fulton, 31 Pa. 475, 72 Am. Dec. 760, held that a conveyance to grantee of the right to dig and take coal to the extent the grantee "may think proper to do" was a conveyance of the entire ownership of the coal in place, explaining that minerals can be conveyed by "description of the thing itself as of land by metes and bounds, or by a known name . . .," or "by a designation of its usufruct or of the dominion over it. Thus a grant of the rent issues and profits of the tract of land is uniformly held to be a grant of the land itself."
The Supreme Court of the United States, in Green v. Biddle, 8 Wheat. 1, 5 L. Ed. 547, 566, said, "A right to land essentially implies a right to the profits accruing *Page 620 
from it, since, without the latter, the former can be of no value. Thus, a devise of the profits of land, or even a grant of them, will pass a right to the land itself." To the same effect is Pollock v. Farmers' Loan  Trust Co. et al., 157 U.S. 429, 15 S. Ct. 673, 39 L. Ed. 759, quoting, with approval, the language of Coke on this subject.
In Ball v. Hancock's Adm'r, 82 Ky. 107, the deed conveyed the right ". . . to take the profits thereof to the use of said Marian Sophia and her heirs." The Kentucky Court said, "This unlimited right to the profits . . . would amount to a grant of the land itself . . . a grant of rent issues and profits of a tract of land is a grant of the land itself . . ."
In Baker v. Scott, 62 Ill. 86, the testator provided that his daughter, at the age of 23, "may come into possession of the full amount of rents and profits . . ." to certain land. The court held this vested in the devisee a fee-simple title to the land.
In Toothman v. Courtney, 62 W. Va. 167, 58 S.E. 915, 918, the conveyance contained this provision, "The party of the first part reserves all the oil rental, there are twelve wells drilled, and if any wells be drilled, after the twelve wells is drilled, the second party is to have the sixty-fourth part of the oil." The court held that the reservation or exception of all the rental of the land vested in the person excepting it, the beneficial interest in the land, equivalent "to a reservation of the corpus thereof."
In 4 Tiffany on Real Property, 3d Ed. 1939, Sec. 990, page 91, it is said, "And a conveyance in terms of the profits of land will pass the land itself, `for what is the land but the profits thereof' . . ."
In 1 Thompson on Real Property, Perm. Ed. 1939, Sec. 91, p. 115, it is said, "An exception of one half of the profits of all coal and other minerals which may be found in the land is held to be an exception of the profits of all such coal and minerals in place."
And, finally on this question, this Court, in Merrill Eng. Co. v. Capital National Bank, 192 Miss. 378, *Page 621 5 So. 2d 666, 670, quoting from the Arkansas Court (Arrington v. United Royalty Co., 188 Ark. 270, 65 S.W.2d 36, 90 A.L.R. 765, which, in turn quoted from Green v. Biddle, 8 Wheat, 1, 5 L. Ed. 547), used this expression: "We are clearly of the opinion that the grant of one-half of the royalties, rents and income from the oil is a grant of one-half of the oil in place." See Culley v. Rhodes, 124 Miss. 640, 87 So. 136.
It might be noted, in this connection, that the word "profits" is a broader term than rents or income; it includes rents and income; the use of that word embraces rents, income and issues growing out of land.
3. The case of McNeese v. Renner, 197 Miss. 203, 21 So. 2d 7, sustains the conclusion expressed in this dissent. In that case the grantor conveyed certain lands and then provided that grantor "hereby reserves and retains an undivided one-fourth (1/4) interest in and to all minerals, oil and gas that might be hereafter discovered under lands herein described." This Court held (1) that this provision reserved to the grantor a present undivided title, or right, to such minerals in place as might be in such lands, and (2) that it was not necessary to expressly retain a right of entry to utilize the property, that right being implied. The court further said, "The words `that might hereafter be discovered' in these deeds neither add to nor detract from what the exceptions therein would have meant had they been omitted and the exceptions have been permitted to read as follows: `The Company hereby reserves and retains an undivided one-fourth interest in all minerals, oil and gas on the land herein described,'" citing Moss v. Jourdan, 129 Miss. 598, 92 So. 689, 690, where the language of the reservation was "all minerals that may be on the above described land." Applying these cases to the case at bar the provision under consideration could read, "But we are to share the profits equally in all minerals, oil and gas under said land." It might be noted that the case at bar is stronger on behalf of the grantor than the McNeese case because *Page 622 
in the present case it is known oil exists under the land — it is now being produced; whereas in the McNeese case no oil had been discovered. The court was dealing with a right in the eventuality minerals, gas or oil might later be discovered.
4. It will be noted further the parties provided they would share "equally" in the profits from the minerals. That means their interests were to be equal and alike — "in an equal manner or degree; in equal share; with equal and impartial justice; alike; evenly." Webster's International Dictionary, p. 863. Now, they cannot share equally unless they own an equal share in place, with equal rights and powers. Here the grantee has made a lease on such terms as he desired. He has received the bonus and rents, yet the contention is the owner of the equal share is to receive only his part of the royalties. Now, profits and royalties are not synonymous terms. Royalties come into being only after oil has been discovered and brought to the surface. Profits include all income and benefits from the ownership of the minerals if known to exist and the right thereto if the existence be unknown. The construction announced in the majority opinion places one equal owner largely at the mercy of the other. The grantee has the sole right and power to make a lease, on such terms as he thinks to his best interest, fixing, at his pleasure, the amount of royalty the grantor is to receive. Conceivably, the grantee might reduce the royalty to the grantor by increasing the bonus and rentals to himself. The grantor has no "profit" unless oil is actually discovered and brought to the surface, regardless how much money might be paid in the hope of such discovery. It is likely that as much money has been paid in Mississippi for rentals and bonuses as has been paid in royalties. The deed stipulates the parties are to "share the profits equally." That cannot be done where one party is largely at the mercy of the other.
While only oil is involved here, suppose there are other minerals, such as iron, ore, coal or zinc, yet the grantee *Page 623 
does not think well of exploring for them. Suppose the grantee determines he does not want to explore for minerals and refuses to contract for, or permit explorations, for that purpose. What could the grantor do? The grantor, under the deed, is to share all of these equally, yet he is helpless to realize any income from his property. The parties could hardly have intended that.
5. Some stress has been laid upon the construction to be given a reservation as distinguished from an exception, the contention being the clause under consideration is a reservation. In my opinion it may, with equal reason, be designated an exception. The entire clause is preceded by the word "but," which indicates that what follows is an exception to what preceded that word. "It has been said that the word indicates that what follows is an exception to that which has gone before . . ." 12 C.J.S., page 858. It is noted the same word was used in Moss v. Jourdan, supra. However, the discussion is largely academic. While in the long past considerable importance was attached to these distinctions, they are of little practical importance now. In Cook v. Farley, 195 Miss. 638, 15 So. 2d 352, 356, this Court mentioned that fact, saying the distinction between an exception and a reservation "is of no practical importance since the property excepted or the estate reserved is never included in the grant," and that "the courts look to the intent of the parties and the nature of the legal interest sought to be created."
Griffith, J., concurs in this dissent. *Page 624